                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


DAVID LEE, on behalf of himself
and all others similarly situated,

                       Plaintiff,

       v.                                                    Case No. 17-C-1617

UL LLC,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff David Lee filed suit on behalf of himself and all others similarly situated against

his employer, Defendant UL LLC, alleging violations of the Fair Labor Standards Act (FLSA), 29

U.S.C. § 201, et seq. Presently before the court is Plaintiff’s motion for contempt and to compel

answers to discovery. Plaintiff asserts that Defendant failed to sufficiently respond to certain

interrogatories and requests for production of documents. The court held a hearing on the motion

on April 4, 2019, and allowed the parties to submit supplemental briefing on the matter. The

motion has now been fully briefed and is ready for resolution. For the following reasons, the court

partially grants the motion.

                                        BACKGROUND

       Plaintiff brought this FLSA collective action on behalf of himself and all other similarly

situated current and former exempt Field Specialist/Field Engineer employees of Defendant. Am.

Compl. ¶ 1, Dkt. No. 33. From November 2007 to March 31, 2017, Plaintiff worked for Defendant

in the position of Field Specialist in the Fire Equipment Services (FES) Division. Id. ¶ 17. During
this time, Defendant classified Plaintiff and all other individuals employed as Field Specialists in

the FES Division as well as other Field Specialists working in Defendant’s other divisions as

“salaried, non-exempt” for compensation purposes. Id. ¶ 18. Effective April 1, 2017, Defendant

changed the Field Specialists’ compensation classification status from “salaried, non-exempt” to

“salaried, exempt.” Id. ¶ 38. Plaintiff alleges that Defendant also changed the Field Specialists’ job

titles from “Field Specialist” to “Field Engineer” but the job duties of those positions did not change

in any way as they existed prior to April 1, 2017. Id. ¶¶ 39–40.

        Plaintiff alleges that Defendant has an unlawful compensation system that deprives current

and former Field Specialist/Field Engineer employees of their wages earned for all compensable

work performed each workweek. Specifically, Plaintiff claims Defendant improperly characterized

its current and former Field Specialist/Field Engineer employees as “salaried, exempt” for

compensation purposes, despite the fact that these employees primarily perform non-exempt duties

each workweek, and failed to compensate these employees at an overtime rate of pay for all

compensable work performed beyond forty hours each workweek. Id. ¶ 3. Plaintiff seeks to certify

a class consisting of

        [a]ll persons who are or have worked at and/or been employed by Defendant in the
        position of Field Specialist and/or Field Engineer from April 1, 2017 to the present
        and who have not been compensated at an overtime rate of pay for all hours worked
        in excess of forty (40) hours in a workweek as a result of Defendant’s “salaried,
        exempt” compensation classification.

Id. at ¶ 54.

                                            ANALYSIS

        The Federal Rules of Civil Procedure provide that parties “may obtain discovery regarding

any matter, not privileged, that is relevant to the claim or defense of any party . . . [and is of]


                                                  2
discoverable matter.” Fed. R. Civ. P. 26(b)(1). Relevant information includes “any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Though the Federal

Rules of Civil Procedure allow broad discovery, discovery will not be allowed if the requesting

party failed to show the need for the information, compliance with the request is unduly burdensome

or oppressive, or the harm of disclosure outweighs the need for the information. Fed. R. Civ. P.

26(b)(2)(C).

       Plaintiff seeks documents and information regarding six job titles: (1) Associated Field

Engineer, (2) Field Engineer, (3) Senior Field Engineer, (4) Field Representative II, (5) Field

Specialist II, and (6) Field Specialist III. Defendant has produced some documents responsive to

Plaintiff’s discovery requests related to Plaintiff and other Field Specialists and Field Engineers in

the FES Division. To the extent Plaintiff’s discovery requests seek information as to other positions

in which Plaintiff never worked, Defendant argues that Plaintiff is not entitled to this discovery

because the employees in those positions are not similarly situated to him.

       The FLSA provides that an action for unpaid minimum wages or unpaid overtime

compensation may be brought “by any one or more employees for and on behalf of himself or

themselves and other employees similarly situated.” 29 U.S.C. § 216(b). FLSA collective actions

generally involve a two-step process in determining whether the representative plaintiff is “similarly

situated” to the putative collective. See Adair v. Wis. Bell, Inc., No. 08-CV-280, 2008 WL 4224360,

at *8 (E.D. Wis. Sept. 11, 2008). At the first step, the court examines whether the plaintiff has

made “at least a modest factual showing that such collective action is appropriate” and has

demonstrated a “reasonable basis” to believe that he is similarly situated to potential class members.


                                                  3
Id. at *3–4. If the plaintiff makes this showing, the court may conditionally certify a collective

action.

          In other words, to pursue a collective action, Plaintiff must show that there are other

potential plaintiffs who are similarly situated to him. Although the FLSA does not define the term

“similarly situated,” courts have found that “being similarly situated does not require identical

positions of the putative class members; instead, it requires that common questions predominate

among the members of the class.” Hawkins v. Alorica, Inc., 287 F.R.D. 431, 439 (S.D. Ind. 2012)

(citing Campbell v. Advantage Sales & Mktg., LLC, No. 09-cv-1430, 2010 WL 3326752, at *3–4

(S.D. Ind. Aug. 24, 2010); Alvarez v. City of Chicago, 605 F.3d 445, 449 (7th Cir. 2010)). In this

case, Plaintiff claims that the putative collective, which consists of employees who perform

inspections for Defendant, were all “victims” of Defendant’s decision to reclassify all employees

who worked as Field Specialists and Field Engineers in salaried, non-exempt positions as salaried,

exempt employees. Am. Compl. ¶ 69. Because Plaintiff alleges that Defendant’s employees were

subject to the same illegal practices, his discovery requests are relevant to the issue of whether

Plaintiff is in fact similarly situated to the putative collective and those employees who are not

employed in Plaintiff’s division.

          Moreover, Defendant’s insistence that the putative collective is not similarly situated to

Plaintiff requires that Plaintiff obtain discovery to make this showing. See Molina v. First Lane

Solutions LLC, 566 F. Supp. 2d 770, 786 (N.D. Ill. 2007) (“Unless defendant admits in its answer

or briefs that other similarly situated employees exist, plaintiffs cannot rely on their allegations

alone to make the required modest factual showing.”). Indeed, “courts routinely allow pre-

certification discovery for the purposes of defining the class and identifying how many similarly


                                                  4
situated employees exist.” Jenkins v. White Castle Mgmt. Co., No. 12 C 7273, 2013 WL 5663644,

at *3 (N.D. Ill. Oct. 17, 2013) (citing Chavez v. Hat World, No. 12 C 5563, 2013 WL 1810137, at

*2–3 (N.D. Ill. Apr. 29, 2013); Whiteamire Clinic, P.A., Inc. v. Quill Corp., No. 12 C 5490, 2013

WL 5348377, at *6 (N.D. Ill. Sept. 24, 2013)). Defendant cannot on the one hand contest collective

action certification and on the other hand deny Plaintiff the discovery relevant to whether the

collective action should be certified. Accordingly, Plaintiff’s motion to compel is granted.

       Plaintiff also seeks an order finding Defendant to be in contempt of the court’s November

28, 2018 order for its failure to adequately respond to Plaintiff’s discovery requests. “To prevail

on a request for a contempt finding, the moving party must establish . . . that (1) a court order sets

forth an unambiguous command; (2) the alleged contemnor violated that command; (3) the violation

was significant, meaning the alleged contemnor did not substantially comply with the order; and (4)

the alleged contemnor failed to make a reasonable and diligent effort to comply.” United States

SEC v. Hyatt, 621 F.3d 687, 692 (7th Cir. 2010). “Sanctions for civil contempt are designed either

to compel the contemnor into compliance with an existing court order or to compensate the

complainant for losses sustained as a result of the contumacy.” United States v. Dowell, 257 F.3d

694, 699 (7th Cir. 2001) (citing Jones v. Lincoln Elec. Co., 188 F.3d 709, 738 (7th Cir. 1999)).

       Plaintiff has not proven that Defendant is in contempt of a court order. On November 28,

2018, the court ordered Defendant to submit responses to Plaintiff’s discovery requests on or before

December 12, 2018. Dkt. No. 29. Defendant provided Plaintiff with Defendant’s Responses and

Objections to Plaintiff’s First Set of Requests for Production of Documents on December 12, 2018.

Again, Defendant produced documents related to Field Specialists and Field Engineers in the FES

Division but did not provide information regarding the putative collective who worked in other


                                                  5
divisions. Although Defendant may have refused to produce certain documents because it did not

believe Plaintiff was similarly situated to the putative collective, it did respond to Plaintiff’s

discovery requests. Given those responses, the court does not find that Defendant violated a direct

court order. Plaintiff’s motion for contempt is therefore denied.

                                          CONCLUSION

       For these reasons, Plaintiff’s motion to compel (Dkt. No. 34) is GRANTED and his motion

for contempt (Dkt. No. 34) is DENIED. Defendant must supplement its discovery responses within

fourteen days of the date of this order. Plaintiff’s motion for conditional certification is due on or

before July 12, 2019.

       SO ORDERED this 30th day of April, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  6
